DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 06 July 2021 and 15 April 2021, were filed after the mailing date of the patent application on 17 December 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 17 December 2019, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 8, 9, and 16 are objected to because of the following informalities:  Said claims recite “the first and second messages” which is not consistent with antecedent basis.  In order to improve claim clarity, Examiner respectfully suggests amending to “the first message and the second message”.  Appropriate correction is required.
Claim 1 and Claim 9 are objected to because of the following informalities:  Said claims recite “a second predetermined period of time from the time that the first message was received by the one or more space-based receivers”.  Here, the recitation, “the time”, is not supported by antecedent basis.  In order to improve claim clarity, Examiner respectfully suggests amending to “a time”.  Appropriate correction is required.
Claim 3 and Claim 11 are objected to because of the following informalities:  Said claims recite “the position information” whereas the independent claims refer to “the encoded position information”.  In order to improve claim clarity, Examiner respectfully suggests amending to “the encoded position information”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 and Claim 9, said claims recite “both comprising encoded position information” which renders each claim unclear because the recitation, “both”, could refer to “one or more space-based receivers” or “a first and second message”.  For the purpose of examination, Examiner will assume that the one or more space-based receivers comprise encoded position information.
Regarding Claims 2-8 and Claims 10-16, Claims 2-8 and Claims 10-16 are likewise rejected for depending upon Claim 1 and Claim 9 respectively.
Claim 1 and Claim 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 and Claim 9, said claims recite “determining a first location of the transmitter identified by the encoded position included in the first message based on the previously determined location of the transmitter” and “determining a second location of the transmitter identified by the encoded position included in the second message based on the previously determined location of the transmitter” which renders the claim unclear because (1) the claim does not recite that a location has been determined prior to determining the first location or the second location for omitting essential steps, and (2) “determined location” further renders the claim unclear because the recitation cannot be distinguished from the first determined location and the second determined location.  For the purpose of examination, Examiner will ignore the recitation, “based on previously determined location of the transmitter” because Examiner is uncertain how to interpret said language.
Claim 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 17, said claims recites “at least one of the satellites” which renders the claim unclear because “the satellites” has not been previously introduced in the claim and does not adhere to antecedent basis.  Examiner respectfully suggests amending to indicate that a plurality of satellites exist within the claim.
Regarding Claim 18-19, said claims are likewise rejected for depending upon rejected Claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-8, 9-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. (US 20180196140 A1; hereinafter referred to as “Garcia”) in view of Beard et al. (US 11158198 B1; hereinafter referred to as “Beard”).
Regarding Claim 9, Garcia discloses a non-transitory, computer-readable storage medium storing computer-readable instructions that, when executed by one or more processing elements (¶48-50, Garcia discloses a machine-readable storage medium storing a computer program product for execution by hardware), cause the processing elements to: 
process both a first message and a second message received from one or more space-based receivers (¶45 & Fig. 2 (210), Garcia discloses receiving, by a terrestrially-based receiver from a first satellite-based receiver and a second satellite-based receiver, a first version of a message and at least a second version of a message), the first and second messages having been received by the one or more space-based receivers from (¶45 & Fig. 2 (210), Garcia discloses versions of (or data about) an ADS-B message received by both a first satellite-based receiver and a second satellite-based receiver), and both comprising encoded position information for, a transmitter of the first and second messages that sent the first and second messages at different times (¶45 & Fig. 2 (210), Garcia discloses each ADS-B message comprises a self-reported position of an aircraft); 
determine that both the first message and the second message were received by the one or more space-based receivers within a first predetermined period of time of a previous message that was used to determine a previous location of the transmitter (¶46 & Fig. 2 (230), Garcia discloses determining a first time difference of arrival (TDOA) between the first message and a prior message.  The method disclosed by Figure 2 is a repeated/iterative algorithm, thus it is reasonable to infer that the algorithm has been executed prior to the current iteration); 
determine that the second message was received by the one or more space-based receivers within a second predetermined period of time from the time that the first message was received by the one or more space-based receivers (¶46 & Fig. 2 (230), Garcia discloses determining a second TDOA between the second message and the first message); 
determine a first location of the transmitter identified by the encoded position included in the first message based on the previously determined location of the transmitter (¶45 & Fig. 2 (210->220), Garcia discloses determining a first self-reported position of an aircraft from a first ADS-B message.  Here, the first self-reported position must have been determined prior to transmission of the first ADS-B message); 
determine a second location of the transmitter identified by the encoded position included in the second message based on the previously determined location of the transmitter (¶45 & Fig. 2 (210->220), Garcia discloses determining a second self-reported position of the aircraft from the second ADS-B message.  Here, the second self-reported position must have been determined prior to transmission of the second ADS-B message); 
determine that the first location and the second location are within a first threshold distance of each other (¶45-46 & Fig. 2 (230), Garcia discloses determining a measure of the likelihood that the self-reported position of the transmitter in each ADS-B message is valid based on the time difference between the first arrival time of the first ADS-B message and the second arrival time of the second ADS-B message).
However, Garcia does not explicitly disclose determine an updated second location of the transmitter identified by the encoded position information included in the second message based on the first location of the transmitter; determine that the second location of the transmitter and the updated second location of the transmitter are within a second threshold distance of each other; and transmit the updated second location of the transmitter to a subscriber system that subscribes to position reports for the transmitter.
Beard, a prior art reference in the same field of endeavor, teaches to determine an updated second location of the transmitter identified by the encoded position information included in the second message based on the first location of the transmitter (14:48-67 & Fig. 5 (510), Beard teaches determining a third position based upon position data extracted from a second ADS-B signal and position data extracted from a first GNSS signal); 
determine that the second location of the transmitter and the updated second location of the transmitter are within a second threshold distance of each other (3:38-61, Beard teaches each position is further associated with an accuracy metric, such as a containment radius, that guarantees that the actual position has a 95% chance of lying within the containment radius); and 
transmit the updated second location of the transmitter to a subscriber system that subscribes to position reports for the transmitter (15:10-23, Beard teaches each position may be further sent to a user for display or sent to software for use and/or storage).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Garcia by determining an updated second location of the transmitter identified by the encoded position information included in the second message based on the first location of the transmitter; determining that the second location of the transmitter and the updated second location of the transmitter are within a second threshold distance of each other; and transmitting the updated second location of the transmitter to a subscriber system that subscribes to position reports for the transmitter as taught by Beard because location determination, and, more particularly, to location accuracy data provided in ADS-B signals and GNSS signals is improved (Beard, 1:23-25).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 9.
Regarding Claim 10, Garcia in view of Beard discloses the computer-readable storage medium of claim 9.
Garcia further discloses the instructions that, when executed by the processing elements, cause the processing elements to determine that the first location and the second location are within a first threshold distance of each other comprise instructions that, when executed by the processing elements, cause the processing elements to determine that the first location and the second location are within 17 nautical miles of each other (¶45-46 & Fig. 2 (230), Garcia discloses determining a measure of the likelihood that the self-reported position of the transmitter in each ADS-B message is valid.  Here, the measure of likelihood can take on any value and is correlated to “17 nautical miles”).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 10.
Regarding Claim 13, Garcia in view of Beard discloses the computer-readable storage medium of claim 12.
Garcia further discloses the previous location of the transmitter was determined based on a pair of messages comprising the previous message and another message (¶46 & Fig. 2 (230), Garcia discloses determining a first time difference of arrival (TDOA) between the first message and a prior message.  The method disclosed by Figure 2 is a repeated/iterative algorithm, thus it is reasonable to infer that the algorithm has been executed prior to the current iteration), both the previous message and the other message comprising different encoded position information of the transmitter (¶46 & Fig. 2 (230), Garcia discloses determining a first time difference of arrival (TDOA) between the first message and a prior message.  The method disclosed by Figure 2 is a repeated/iterative algorithm, thus it is reasonable to infer that the algorithm has been executed prior to the current iteration).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 13.
Regarding Claim 14, Garcia in view of Beard discloses the computer-readable storage medium of claim 9.
Garcia further discloses each of the one or more space- based receivers are hosted on a respective satellite in low-Earth orbit (¶15, Garcia discloses the each satellite are in a low-Earth orbit (LEO)).
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 14.
Regarding Claim 15, Garcia in view of Beard discloses the computer-readable storage medium of claim 14.
Garcia further discloses the transmitter is hosted on an aircraft (¶15-16, Garcia discloses that the ADS-B messages are transmitted by an aircraft).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 15.
Regarding Claim 16, Garcia in view of Beard discloses the computer-readable storage medium of claim 15.
Garcia further discloses the first and second messages are automatic dependent surveillance-broadcast ("ADS-B") messages transmitted by the transmitter from the aircraft (¶15-16, Garcia discloses that the automatic dependent surveillance-broadcast (“ADS-B”) messages are transmitted by an aircraft).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 16.
Claims 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Beard in further view of Kacem et al. (US 11022696 B1; hereinafter referred to as “Kacem”).
Regarding Claim 11, Garcia in view of Beard discloses the computer-readable storage medium of claim 9.
However, Garcia does not explicitly disclose an encoding applied to the encoded position information abstracts the position information relative to a plurality of regions of the Earth such that the encoded position information corresponds to a position in each region.
Kacem, a prior art reference in the same field of endeavor, teaches an encoding applied to the encoded position information abstracts the position information relative to a plurality of regions of the Earth such that the encoded position information corresponds to a position in each region (5:35-45, Kacem teaches encoding the position, namely the longitude and latitude, using compact position reporting where the longitude and latitude indicates a position on the Earth's surface).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Garcia by requiring an encoding applied to the encoded position information abstracts the position information relative to a plurality of regions of the Earth such that the encoded position information corresponds to a position in each region as taught by Kacem because CPR reduces the amount of bits used to represent the longitude and latitude which reduces use of resources in bits (Kacem, 5:35-45).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 11.
Regarding Claim 12, Garcia in view of Beard in further view of Kacem discloses the computer-readable storage medium of claim 11.
However, Garcia does not explicitly disclose the encoding is based on a compact position reporting ("CPR") encoding scheme.
Kacem, a prior art reference in the same field of endeavor, further teaches the encoding is based on a compact position reporting ("CPR") encoding scheme (5:35-45, Kacem teaches encoding the position, namely the longitude and latitude, using compact position reporting).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Garcia by requiring the encoding is based on a compact position reporting ("CPR") encoding scheme as taught by Kacem because CPR reduces the number of bits used to represent the longitude and latitude which reduces use of resources in bits (Kacem, 5:35-45).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 12.

Allowable Subject Matter
Claims 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474